DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment filed May 12, 2022.  Claims 
1-5,7-10,12-20 are pending.  Claims 6 and 11 were canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (2012/0142198).
Re-claim 1, Wang teaches (at paragraphs 22-65; Figs 1-4) a processing method comprising: forming a film on a substrate surface (Figs 3-4, step 302; paragraphs 41-42) by exposing the substrate surface to a precursor mixture, the precursor mixture (para 45,32-33) comprising one or more of a silane (para 45 for silane, disilane, etc.),  trisilylamine (TSA, at para 45), and a reactant gas (para 45 for reactive gases); exposing the film to a remote plasma source (paragraphs 29-30 for exposing to a remote plasma source (RPS), Figs 3-4, steps 302-304, 45-49) to deposit a flowable polysilazane film (para 36 for polysilazane); exposing the flowable polysilazane film to ultraviolet (UV) light to cure (para 23-24 for UV light curing; Fig 3, step 306) the flowable polysilazane film; treating the flowable polysilazane film with water at a temperature of less than 100°C (para 56, Fig 3, step 308, para 53-58) to convert the flowable polysilazane film to a silicon oxide film; and densifying the silicon oxide film (paragraph 62 for densifying; Fig 3, step 310, para 60-62).  Re-claim 2, wherein the silane comprises one or more of silane, disilane, trisilane, and higher order silanes (paragraphs 45,32 for silane, disilane and tetrasilane, high order silanes, etc.).  Re-claim 3, wherein exposing the film to the remote plasma source (RPS) (paragraphs 29-31,45,32-34 for remote plasma source (RPS) and reactant gas) dissociates the reactant gas and generates a radical that reacts with one or more of the silane and trisilylamine (TSA) (paragraphs 45,32 for silane and trisilylamine).  Re-claim 4, wherein the precursor mixture comprises silane, trisilylamine (TSA), and the reactant gas (paragraphs 45,32-34 for silane, trisilylamine (TSA), or combinations thereof; and in patent claim 1 of Wang) and reactant gas (paragraphs 45,32-34).  Re-claim 5, wherein the reactant gas (paragraphs 45,33-34) comprises one or more of  hydrogen (H2), nitrogen (N2), hydrogen/nitrogen (H2/N2), and ammonia (NH3); and paragraph 48 for argon (Ar).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-5,7,17-20 are rejected under 35 U.S.C. 103 as being unpatentable Liang (2013/0288485) taken with Fucsko (8,575,040).
Re-claim 1, Liang teaches (at paragraphs 17-74; Figs 1-4) a processing method comprising: forming a film on a substrate surface (Fig 1, step 102; paragraphs 21-22) by exposing the substrate surface to a precursor mixture, the precursor mixture comprising one or more of a silane (para 22 for silane, trisilane, etc.), trisilylamine (TSA, at para 22), and a reactant gas (para 22 for reactive gases); exposing the film to a remote plasma source (paragraphs 23-28 for exposing to a remote plasma source; Fig 1, step 104-106) to deposit a flowable polysilazane film (para 28 for polysilazane); exposing the flowable polysilazane film to ultraviolet (UV) light (para 41 for UV light curing) to cure the flowable polysilazane film (paragraph 30 for curing; Fig 1, step 108); treating the flowable polysilazane film with oxygen-containing atmosphere including water (H2O, at para 31) at a temperature from about 500°C to 1100°C to convert the flowable polysilazane film to a silicon oxide film (paragraphs 30-31 for converting); and densifying the silicon oxide film (paragraph 32-35 for densifying).  Re-claim 2, wherein the silane (paragraph 22 for silane, disilane and trisilane, high order silanes) comprises one or more of silane, disilane, trisilane, and higher order silanes.  Re-claim 3, wherein exposing the film to the remote plasma source (RPS) (paragraphs 23-28 for remote plasma source and reactant gas) dissociates the reactant gas and generates a radical that reacts with one or more of the silane and trisilylamine (TSA) (paragraph 22 for silane and trisilane).  Re-claim 4, wherein the precursor mixture (paragraph 22 for precursor including silyl-amines and “silane (SiH4) either alone or mixed with other silicon (e.g., N(SiH3)3), hydrogen (e.g., H2), and/or nitrogen (N2, NH3) containing gases” comprises silane, trisilylamine (TSA), and the reactant gas (para 22 for reactive gases).  Re-claim 5, wherein the reactant gas (paragraph 22) comprises one or more of argon (Ar), hydrogen (H2), nitrogen (N2), hydrogen/nitrogen (H2/N2), and ammonia (NH3).  Re-claim 7, wherein densifying (para 32-35) the silicon oxide film comprises treating the silicon oxide film with inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) at a temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C).  Re-claim 17, Liang teaches (at paragraphs 17-74; Figs 1-4) a non-transitory computer readable medium (paragraphs 70-71 for medium) including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform operations of: expose a substrate surface (Fig 1, step 102; paragraphs 21-22) to a precursor mixture (para 21-22 for precursor including silane and trisilane, trisilylamine (TSA), and a reactant gas at para 22; Fig 1) to form a film on the substrate surface; expose the film to a remote plasma source (paragraphs 23-28 for exposing to a remote plasma source; Fig 1, step 104-106) to deposit a flowable polysilazane film (para 28 for polysilazane); exposing the flowable polysilazane film to ultraviolet (UV) light (para 41 for UV light curing) to cure the flowable polysilazane film (paragraph 30 for curing; Fig 1, step 108); treating the flowable polysilazane film with oxygen-containing atmosphere including water (H2O, at para 31) at a temperature from about 500°C to 1100°C to convert the flowable polysilazane film to a silicon oxide film (paragraphs 30-31 for converting); and densify the silicon oxide film (paragraph 32-35 for densifying).  Re-claim 18, wherein densifying (para 32-35) the silicon oxide film comprises treating the silicon oxide film with inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) at a temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C).  Re-claim 19, wherein the precursor mixture (para 21-22 for precursor including silane and trisilane, trisilylamine (TSA), and a reactant gas at para 22; Fig 1) comprises one or more of a silane, trisilylamine (TSA), and a reactant gas , the silane comprising one or more of silane, disilane, trisilane, and higher order silanes (paragraph 22 for silane, disilane and trisilane, high order silanes), and the reactant gas (paragraph 22) comprises one or more of argon (Ar), hydrogen (H2), nitrogen (N2), hydrogen/nitrogen (H2/N2), and ammonia (NH3).  Re-claim 20, wherein exposing the film to the remote plasma source (RPS) (paragraphs 23-28 for remote plasma source and reactant gas) dissociates the reactant gas and generates a radical that reacts with one or more of the silane and trisilylamine (TSA) (paragraph 22 for silane and trisilane). 
Re base claims 1,17:  As described above, Liang already teaches converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) at the temperature from about 500°C to 1100°C; whereas, claims 1 and 17 recite converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) at the temperature less than 100°C. 
 However, Fucsko teaches (paragraphs 17-70) converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) at the temperature less than 100°C (paragraphs 17,65,70), since converting the flowable film at the high temperature of up to about 1000°C would cause loss of oxygen and degrading to other features of a semiconductor device (paragraphs 6-7). 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) of Liang by treating at the temperature less than 100°C, as taught by Fucsko. This is because of the desirability to prevent loss of oxygen in the silicon oxide film and to avoid degrading to other features due to high temperature treatment, thereby improving the reliability of the semiconductor device.  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable Liang (2013/0288485) and  Fucsko (8,575,040), as applied to claims 1-5,7,17-20 above, and further of Chen (2018/0175214) and/or Peng (2017/0104061).
Liang and Fucsko teach the processing method, as applied to claims 1-5,7 and 17-20 above and fully repeated herein; Re-claims 8-9, Liang teaches wherein the substrate surface comprising at least one feature thereon (paragraph 2,19 for trench as one feature for filling with a dielectric material therein).
Re-claims 8-9, as described above, Liang already teaches the substrate surface comprising at least one feature thereon, but lacks having a plurality of fins, wherein the fins comprise alternative layers of silicon germanium and silicon.
However, Chen teaches (at Figs 1-4, paragraphs 3,47-57) forming the film 50 of silicon oxide on the substrate surface 10 (para 55; Fig 4), wherein the substrate surface has a plurality of fins 15,20,25 (Figs 3-4; para 52,47) and at least one feature thereon (Fig 3, para 52-57 for a trench feature between the fins), and wherein the plurality of fins comprise alternating layers of silicon germanium (Figs 1-3, para 47 for silicon germanium (SiGe) layer 20) and silicon (Figs 1-3, para 47 for a silicon layer 25 (Si)).  Peng teaches (at Figs 1-4; para 14,18,30) forming the film 412 of silicon oxide on the substrate surface 100 (para 30; Fig 4), wherein the substrate surface has a plurality of fins 312 (Fig 3; para 28) and at least one feature 312 thereon (Fig 3, para 28 for fins and a trench feature between the fins), and wherein the plurality of fins comprise alternating layers of silicon germanium (Figs 1-3, para 18,28) for silicon germanium (SiGe) layer 102a) and silicon (Figs 1-3, para 18,28 for a silicon (Si) layer 102b).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the process method of the relied references including Liang by forming the film of silicon oxide on the substrate surface of a Fin-FET device having the plurality of fins comprising alternative layers of SiGe and Si, as taught by Chen.  This is because of the desirability to provide the film of silicon oxide in order to provide an isolation structure between the plurality of FinFET devices, wherein the devices comprise various types including the Fin-FETs and gate-all-around (GAA) Fin-FETs, which devices are smaller in size and having more complex circuits, higher performance, and lower production costs, wherein the gate-all-around Fin-FET also results in less short-channel effect. 


Claims 10,12-16 are rejected under 35 U.S.C. 103 as being unpatentable Liang (2013/0288485) taken with Fucsko (8,575,040), and further of Chen (2018/0175214) and/or Peng (2017/0104061).
Re-claim 10, Liang teaches (at paragraphs 17-74; Figs 1-4) a processing method comprising: providing a substrate comprising at least one trench feature thereon (paragraph 2 and 19 for the substrate comprising gaps and trenches, in which a dielectric material is filled into the gaps and trenches), wherein the gaps and trenches include at least an opening having a bottom surface and a width defined by a first sidewall, and a second sidewall;  depositing a film (Fig 1, step 102; paragraphs 21-22; paragraphs 2,19) to fill the opening of the gaps and the trenches, on the first sidewall, the second sidewall, and the bottom surface of the opening; exposing the film to a remote plasma source (paragraphs 23-28 for exposing to a remote plasma source; Fig 1, step 104-106) to deposit a flowable polysilazane film (para 28 for polysilazane); exposing the flowable polysilazane film to ultraviolet (UV) light (para 41 for UV light curing) to cure the flowable polysilazane film (paragraph 30 for curing; Fig 1, step 108); treating the flowable polysilazane film with oxygen-containing atmosphere including water (H2O, at para 31) at a temperature from about 500°C to 1100°C to convert  the flowable polysilazane film to a silicon oxide film (paragraphs 30-31 for converting); and densifying the silicon oxide film (paragraph 32-35 for densifying).   Re-claim 12, wherein densifying (para 32-35) the silicon oxide film comprises treating the silicon oxide film with inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) at a temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C).  Re-claim 13, wherein depositing the film comprises exposing the top surface of the substrate the film stack to a precursor mixture (Fig 1, step 102; paragraphs 21-22), the precursor mixture comprising one or more of a silane, trisilylamine (TSA), and a reactant gas (para 22 for reactive gases).  Re-claim 14, wherein the silane comprises one or more of silane, disilane, trisilane, and higher order silanes (paragraph 22 for silane, disilane and trisilane, high order silanes), and wherein the reactant gas (paragraph 22) comprises one or more of argon (Ar), hydrogen (H2), nitrogen (N2), hydrogen/nitrogen (H2/N2), and ammonia (NH3).  Re-claim 15, wherein the precursor mixture (paragraph 22 for precursor including silyl-amines and “silane (SiH4) either alone or mixed with other silicon (e.g., N(SiH3)3), hydrogen (e.g., H2), and/or nitrogen (N2, NH3) containing gases” comprises silane, trisilylamine (TSA), and the reactant gas (para 22 for reactive gases).  Re-claim 16, wherein exposing the film to the remote plasma source (RPS) (paragraphs 23-28 for remote plasma source and reactant gas) dissociates the reactant gas and generates a radical that reacts with one or more of the silane and trisilylamine (TSA) (paragraph 22 for silane and trisilane). 
Re base claim 10:  As described above, Liang already teaches converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) at the temperature from about 500°C to 1100°C; whereas, claim 10 recites converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) at the temperature less than 100°C. 
 However, Fucsko teaches (paragraphs 17-70) converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) at the temperature less than 100°C (paragraphs 17,65,70), since converting the flowable film at the high temperature of up to about 1000°C would cause loss of oxygen and degrading to other features of a semiconductor device (paragraphs 6-7). 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) of Liang by treating at the temperature less than 100°C, as taught by Fucsko. This is because of the desirability to prevent loss of oxygen in the silicon oxide film and to avoid degrading to other features due to high temperature treatment, thereby improving the reliability of the semiconductor device.  

Re further claim 10:  As described above, Liang already teaches the substrate comprising the gaps and trenches including at least the opening, but lacks forming the opening by etching a plurality of film stacks on a substrate to form the opening, the film stack comprising alternating layers of silicon germanium (SiGe) and silicon (Si).
However, Chen teaches (at Figs 1-4, paragraphs 3,47-57) forming the opening (as shown in Fig 2 to Fig 3, para 52-54) by etching a plurality of film stacks on a substrate to form the opening extending a depth from a top surface of the film stack to the bottom surface, the opening having a width defined by the first sidewall and the second sidewall, the film stack comprising alternating layers of silicon germanium (Figs 1-3, para 47 for silicon germanium (SiGe) layer 20) and silicon (Figs 1-3, para 47 for a silicon layer 25 (Si)); and depositing the film 50 of silicon oxide by flowable deposition on the top surface of the film stack, and on the first sidewall, the second sidewall, and the bottom surface of the opening (Fig 4; para 55 where the fin structures are fully embedded in the insulating layer 50).  Peng teaches (at Figs 1-4; para 14-30) forming the opening (as shown from Fig 2 to Fig 3, para 20-27) by etching a plurality of film stacks on a substrate to form the opening 312 (Fig 3, para 27-28,20) extending a depth from a top surface of the film stack to the bottom surface, the opening having a width defined by the first sidewall and the second sidewall, the film stack comprising alternating layers of silicon germanium (Figs 1-3, para 18,28 for silicon germanium (SiGe) layer 102a) and silicon (Figs 1-3, para 18,28 for a silicon (Si) layer 102b); and depositing the film 412 (para 30) of silicon oxide by flowable deposition on the top surface of the film stack, and on the first sidewall, the second sidewall, and the bottom surface of the opening 312 (Fig 4; para 30 where portions of the film 412 deposit on top surfaces of the film stack including the fins 310, the first and second sidewalls of the opening 312). 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the process method of the relied references including Liang by depositing the film of silicon oxide into the opening formed by etching the film stack formed on the substrate for forming the Fin-FET device having the plurality of fins comprising alternative layers of SiGe and Si, as taught by Chen and Peng.   This is because of the desirability to provide the film of silicon oxide in the opening in order to provide an isolation structure between the plurality of FinFET devices, wherein the devices comprise various types including the Fin-FETs and gate-all-around (GAA) Fin-FETs, which devices are smaller in size and having more complex circuits, higher performance, and lower production costs, wherein the gate-all-around Fin-FET also results in less short-channel effect. 


Claims 17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable Wang (2012/0142198) taken with Liang (2013/0288485).
Re-claim 17, Wang teaches (at paragraphs 22-65; Figs 1-4) a process chamber (Figs 1-2, para 22-31) to perform operation of expose a substrate surface (Figs 3-4, step 302; paragraphs 41-42) to a precursor mixture (para 45,32-33) to form a film on the substrate surface; expose the film to a remote plasma source (paragraphs 29-30 for exposing to a remote plasma source (RPS), Figs 3-4, steps 302-304, 45-49) to deposit a flowable polysilazane film (para 36 for polysilazane); expose the flowable polysilazane film to ultraviolet (UV) light to cure (para 23-24 for UV light curing; Fig 3, step 306) the flowable polysilazane film; treat the flowable polysilazane film with water at a temperature of less than 100°C (para 56, Fig 3, step 308, para 53-58) to convert the flowable polysilazane film to a silicon oxide film; and densify the silicon oxide film (paragraph 62 for densifying; Fig 3, step 310, para 60-62).  Re-claim 19, wherein the precursor mixture (para 45,32-34) comprises one or more of a silane, trisilylamine (TSA), and a reactant gas, the silane (paragraphs 45,32 for silane, disilane and tetrasilane, high order silanes, etc.) comprising one or more of silane, disilane, trisilane, tetrasilane, higher order silanes, and substituted silanes, and the reactant gas (paragraphs 45,33-34) comprising one or more of oxygen (O.sub.2), hydrogen (H.sub.2), nitrogen (N.sub.2), hydrogen/nitrogen (H.sub.2/N.sub.2), and ammonia (NH.sub.3); and paragraph 48 for argon (Ar).  Re-claim 20, wherein exposing the film to the remote plasma source (RPS) (paragraphs 29-31,45,32-34 for remote plasma source (RPS) and reactant gas) dissociates the reactant gas and generates a radical that reacts with one or more of the silane and trisilylamine (TSA) (paragraphs 45,32 for silane and trisilylamine).
Re-claim 17:  As described above, Wang already teaches the processing chamber to perform the operations of the process, but lacks having a non-transitory computer readable medium including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform the operations.
However, Liang teaches (at Figs 1-4; paragraphs 17-74) a non-transitory computer readable medium (paragraphs 70-71 for medium) including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform operations. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the non-transitory computer readable medium, as taught by Liang and as well known in the art, to include instructions that cause a computer system to control a substrate processing apparatus to perform the operations of the process.  This is because of the desirability to store the process and to cause a computer system to automatically perform the operations of the process.  


Claims 7,18 are rejected under 35 U.S.C. 103 as being unpatentable Wang (2012/0142198) taken with Liang (2013/0288485).
Wang teaches (at paragraphs 22-65; Figs 1-4) the process method (as applied to claims 1-5 above) and the process chamber (Figs 1-2, para 22-31) to perform operations of the process (as applied to claims 17,19-20 above).  Re-claims 7 and 18, Wang teaches wherein densifying  (paragraph 62 for densifying; Fig 3, step 310, para 60-62) the silicon oxide film comprises treating the silicon oxide film at a temperature from about 100°C to 1000°C (paragraph 61 for from about 100°C).
Re-claims 7,18:  As described above, Wang already teaches densifying the silicon oxide film by treating at the temperature from about 100°C to 1000°C; whereas, claims 7 and 18 treating the silicon oxide film with inductively coupled plasma (ICP) at a temperature less than about 400° C. 	However, Liang teaches densifying (para 32-35) the silicon oxide film by treating the silicon oxide film with inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) at a temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C).  
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to densify and treat the silicon oxide film of Wang by employing the inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) to treat the silicon oxide film at a low temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C), as taught by Liang.  This is because of the desirability to densify and treat the silicon oxide film at the low temperature of less than about 400°C by employing the inductively coupled plasma in order to prevent loss of oxygen in the silicon oxide film and to avoid degrading to other features due to high temperature treatment, thereby improving the reliability of the semiconductor device.  


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable Wang (2012/0142198), as applied to claims 1-5 above, and further of Chen (2018/0175214) and/or Peng (2017/0104061).
Wang teaches (at paragraphs 22-65; Figs 1-4) the process method, as applied to claims 1-5 above, and fully repeated herein; Re-claims 8-9, Wang teaches wherein the substrate surface comprising at least one feature thereon (Figs 4A-4E; paragraphs 41-43 for trench as one feature for filling with a dielectric material therein).
Re-claims 8-9, as described above, Wang already teaches the substrate surface comprising at least one feature thereon, but lacks having a plurality of fins, wherein the fins comprise alternative layers of silicon germanium and silicon.
However, Chen teaches (at Figs 1-4, paragraphs 3,47-57) forming the film 50 of silicon oxide on the substrate surface 10 (para 55; Fig 4), wherein the substrate surface has a plurality of fins 15,20,25 (Figs 3-4; para 52,47) and at least one feature thereon (Fig 3, para 52-57 for a trench feature between the fins), and wherein the plurality of fins comprise alternating layers of silicon germanium (Figs 1-3, para 47 for silicon germanium (SiGe) layer 20) and silicon (Figs 1-3, para 47 for a silicon layer 25 (Si)).  Peng teaches (at Figs 1-4; para 14,18,30) forming the film 412 of silicon oxide on the substrate surface 100 (para 30; Fig 4), wherein the substrate surface has a plurality of fins 312 (Fig 3; para 28) and at least one feature 312 thereon (Fig 3, para 28 for fins and a trench feature between the fins), and wherein the plurality of fins comprise alternating layers of silicon germanium (Figs 1-3, para 18,28) for silicon germanium (SiGe) layer 102a) and silicon (Figs 1-3, para 18,28 for a silicon (Si) layer 102b).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the process method of Wang by forming the film of silicon oxide on the substrate surface of a Fin-FET device having the plurality of fins comprising alternative layers of SiGe and Si, as taught by Chen.  This is because of the desirability to provide the film of silicon oxide in order to provide an isolation structure between the plurality of FinFET devices, wherein the devices comprise various types including the Fin-FETs and gate-all-around (GAA) Fin-FETs, which devices are smaller in size and having more complex circuits, higher performance, and lower production costs, wherein the gate-all-around Fin-FET also results in less short-channel effect. 


Claims 10,13-16 are rejected under 35 U.S.C. 103 as being unpatentable Wang (2012/0142198) taken with Chen (2018/0175214) and/or Peng (2017/0104061).
Re-claim 10, Wang teaches (at paragraphs 22-65; Figs 1-4) a processing method comprising: etching a substrate 400 having a film stack (para 41,43; Fig 4A) and a layer 402 to form comprising at least one trench feature thereon (Figs 4A-4E; paragraphs 41-44 for the substrate comprising trenches 406, in which a dielectric material 408 is filled into the trenches), wherein the trenches include the openings having a bottom surface and a width defined by a first sidewall, and a second sidewall (Fig 4A); depositing a film (408 in Fig 4B; step 304 in Fig 3; paragraphs 45,32-34) to fill the openings of the trenches, on the first sidewall, the second sidewall, and the bottom surface of the openings; exposing the film to a remote plasma source (paragraphs 29-30 for exposing to a remote plasma source (RPS), Figs 3-4, steps 302-304, 45-49) to deposit a flowable polysilazane film (para 36 for polysilazane); exposing the flowable polysilazane film to ultraviolet (UV) light to cure (para 23-24 for UV light curing; Fig 3, step 306) the flowable polysilazane film; treating the flowable polysilazane film with water at a temperature of less than 100°C (para 56, Fig 3, step 308, para 53-58) to convert the flowable polysilazane film to a silicon oxide film; and densifying the silicon oxide film (paragraph 62 for densifying; Fig 3, step 310, para 60-62).  Re-claim 13, wherein depositing the film comprises exposing the top surface of the substrate 400 (Figs 3-4, step 302; paragraphs 41-42) comprising the film stack and the layer 402 to a precursor mixture (para 45,32-33), the precursor mixture comprising one or more of a silane (para 45 for silane, disilane, etc.), trisilylamine (TSA, at para 45), and a reactant gas (para 45 for reactive gases).  Re-claim 14, wherein the silane comprises one or more of silane, disilane, trisilane, and higher order silanes (paragraphs 45,32 for silane, disilane and tetrasilane, high order silanes, etc.), and wherein the reactant gas (paragraphs 45.33-34) comprises one or more of hydrogen (H2), nitrogen (N2), hydrogen/nitrogen (H2/N2), and ammonia (NH3); and paragraph 48 for argon (Ar).  Re-claim 15, wherein the precursor mixture comprises silane, trisilylamine (TSA), and the reactant gas (paragraphs 45,32-34 for silane, trisilylamine (TSA), or combinations thereof; and in patent claim 1 of Wang) and reactant gas (paragraphs 45,32-34).  Re-claim 16, wherein exposing the film to the remote plasma source (RPS) (paragraphs 29-31,45,32-34 for remote plasma source (RPS) and reactant gas) dissociates the reactant gas and generates a radical that reacts with one or more of the silane and trisilylamine (TSA) (paragraphs 45,32 for silane and trisilylamine).  
Re-claim 10:  As described above, Wang already teaches the substrate comprising the film stack and the layer having trenches including at least the opening, but lacks forming the opening by etching a plurality of film stacks on a substrate to form the opening, the film stack comprising alternating layers of silicon germanium (SiGe) and silicon (Si).
However, Chen teaches (at Figs 1-4, paragraphs 3,47-57) forming the opening (as shown in Fig 2 to Fig 3, para 52-54) by etching a plurality of film stacks on a substrate to form the opening extending a depth from a top surface of the film stack to the bottom surface, the opening having a width defined by the first sidewall and the second sidewall, the film stack comprising alternating layers of silicon germanium (Figs 1-3, para 47 for silicon germanium (SiGe) layer 20) and silicon (Figs 1-3, para 47 for a silicon layer 25 (Si)); and depositing the film 50 of silicon oxide by flowable deposition on the top surface of the film stack, and on the first sidewall, the second sidewall, and the bottom surface of the opening (Fig 4; para 55 where the fin structures are fully embedded in the insulating layer 50).  Peng teaches (at Figs 1-4; para 14-30) forming the opening (as shown from Fig 2 to Fig 3, para 20-27) by etching a plurality of film stacks on a substrate to form the opening 312 (Fig 3, para 27-28,20) extending a depth from a top surface of the film stack to the bottom surface, the opening having a width defined by the first sidewall and the second sidewall, the film stack comprising alternating layers of silicon germanium (Figs 1-3, para 18,28 for silicon germanium (SiGe) layer 102a) and silicon (Figs 1-3, para 18,28 for a silicon (Si) layer 102b); and depositing the film 412 (para 30) of silicon oxide by flowable deposition on the top surface of the film stack, and on the first sidewall, the second sidewall, and the bottom surface of the opening 312 (Fig 4; para 30 where portions of the film 412 deposit on top surfaces of the film stack including the fins 310, the first and second sidewalls of the opening 312). 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the process method of Wang by depositing the film of silicon oxide into the opening formed by etching the film stack formed on the substrate for forming the Fin-FET device having the plurality of fins comprising alternative layers of SiGe and Si, as taught by Chen and Peng.   This is because of the desirability to provide the film of silicon oxide in the opening in order to provide an isolation structure between the plurality of FinFET devices, wherein the devices comprise various types including the Fin-FETs and gate-all-around (GAA) Fin-FETs, which devices are smaller in size and having more complex circuits, higher performance, and lower production costs, wherein the gate-all-around Fin-FET also results in less short-channel effect. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable Wang (2012/0142198)  with Chen (2018/0175214) and/or Peng (2017/0104061), as applied to claims 10,13-16 above, and further of Liang (2013/0288485).
Wang teaches (at paragraphs 22-65; Figs 1-4) the process method, as applied to claims 10,13-16 above, and fully repeated herein; and Re-claim 12, Wang teaches wherein densifying (paragraph 62 for densifying; Fig 3, step 310, para 60-62) the silicon oxide film comprises treating the silicon oxide film at a temperature from about 100°C to 1000°C (paragraph 61 for from about 100°C).
Re-claim 12:  As described above, Wang already teaches densifying the silicon oxide film by treating at the temperature from about 100°C to 1000°C; whereas, claim 12 recites treating the silicon oxide film with inductively coupled plasma (ICP) at a temperature less than about 400° C. 	However, Liang teaches densifying (para 32-35) the silicon oxide film by treating the silicon oxide film with inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) at a temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C).  
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to densify and treat the silicon oxide film of Wang by employing the inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) to treat the silicon oxide film at a low temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C), as taught by Liang.  This is because of the desirability to densify and treat the silicon oxide film at the low temperature of less than about 400°C by employing the inductively coupled plasma in order to prevent loss of oxygen in the silicon oxide film and to avoid degrading to other features due to high temperature treatment, thereby improving the reliability of the semiconductor device.  



Response to Amendment  
Applicant's Amendment filed May 12, 2022 and remarks thereof with respect to claims  1-5,7-10,12-20 have been considered but are moot in view of the new ground(s) of rejection
 

*****************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822